Exhibit 10.8

 

Execution Copy

 



 

 



SALE SUPPLEMENT



dated as of May 1, 2012



between



OCWEN LOAN SERVICING, LLC, as Seller,



and



HLSS HOLDINGS, LLC, as Purchaser



 



 
 

 



Table of Contents

 

 



    Page       ARTICLE 1 DEFINITIONS; ReFerence to MASTER SERVICING RIGHTS
PURCHASE AGREEMENT 1   1.1 Definitions 1   1.2 Reference to the Master Servicing
Rights Purchase Agreement 7 ARTICLE 2 PURCHASE AND SALE OF SERVICING RIGHTS AND
RIGHTS TO MSRS;  Assumed Liabilities 7   2.1 Assignment and Conveyance of Rights
to MSRs 7   2.2 Automatic Assignment and Conveyance of Servicing Rights 7   2.3
MSR Purchase Price 8   2.4 Assumed Liabilities and Excluded Liabilities 8   2.5
Remittance of Servicing Fees and Related Amounts 9   2.6 Payment of Estimated
Purchase Price 10 ARTICLE 3 Purchase and Sale of Servicing Advance receivables
10   3.1 Assignment and Conveyance of Servicing Advance Receivables 10   3.2
Servicing Advance Receivables Purchase Price 11   3.3 Servicing Advances 11  
3.4 Reimbursement of Servicing Advances 11 ARTICLE 4 REPRESENTATIONS AND
WARRANTIES OF SELLER 12   4.1 General Representations 12   4.2 Title to
Transferred Assets 12   4.3 Right to receive Servicing Fees 12   4.4 Servicing
Agreements and Underlying Documents 12   4.5 Mortgage Pool Information, Related
Matters 12   4.6 Enforceability of Servicing Agreements 13   4.7 Compliance With
Servicing Agreements 13   4.8 No Recourse 14   4.9 The Mortgage Loans 14   4.10
Servicing Advance Receivables 16   4.11 Servicing Agreement Consents and Other
Third Party Approvals 16   4.12 Servicing Advance Financing Agreements 16

 

-i-

 

 





 
 



 

Table of Contents

(continued)

 





    Page           4.13 Anti-Money Laundering Laws 16   4.14 Servicer Ratings 16
  4.15 Eligible Servicer 16   4.16 HAMP 16 ARTICLE 5 Conditions precedent 17  
5.1 Conditions to the Purchase of the Rights to MSRs and the Advance SPEs 17
ARTICLE 6 SERVICING MATTERS 18   6.1 Seller as Servicer 18   6.2 Servicing 18  
6.3 Collections from Obligors and Remittances 18   6.4 Servicing Practices 19  
6.5 Servicing Reports 19   6.6 Escrow Accounts 19   6.7 Notices and Financial
Information 19   6.8 Defaults under Deferred Servicing Agreements 19   6.9
Continuity of Business 20   6.10 Optional Termination or Clean Up Calls 20  
6.11 Amendments to Deferred Servicing Agreements; Transfer of Servicing Rights
20   6.12 Assumption of Servicing Duties; Transfer of Rights to MSRs and
Servicing Rights 20   6.13 Termination Event 21   6.14 Servicing Transfer 21  
6.15 Incorporation of Provisions from Subservicing Agreement 21 ARTICLE 7 Seller
Servicing fees; costs and expenses 21   7.1 Seller Monthly Servicing Fee 21  
7.2 Performance Fee 21   7.3 Costs and Expenses 22   7.4 Ancillary Income 22  
7.5 Calculation and Payment 22   7.6 No Offset 22   7.7 Servicing Fee Reset Date
23

 

-ii-

 

 





 
 

 

Table of Contents

(continued)

 



    Page       ARTICLE 8 Indemnification 23   8.1 Seller Indemnification of
Purchaser 23   8.2 Purchaser Indemnification of Seller 24   8.3 Indemnification
Procedures 24   8.4 Tax Treatment 25   8.5 Survival 25   8.6 Additional
Indemnification 25   8.7 Specific Performance 25 ARTICLE 9 Grant of Security
Interest 26   9.1 Granting Clause 26 ARTICLE 10 Miscellaneous Provisions 27  
10.1 Further Assurances 27   10.2 Compliance with Applicable Laws; Licenses 27  
10.3 Merger, Consolidation, Etc. 27   10.4 Annual Officer’s Certificate 27  
10.5 Accounting Treatment 28   10.6 Incorporation 28   10.7 Third Party
Beneficiaries 28



 



Exhibit A Form of Monthly Remittance Report     Schedule I Servicing Agreements
Schedule II Underlying Documents Schedule III Retained Servicing Fee Percentage
Schedule IV Target Ratio Schedule V Valuation Percentage Schedule VI
Amortization Percentage

 

-iii-

 



 



 
 

 



SALE SUPPLEMENT

This Sale Supplement, dated as of May 1, 2012 (this “Sale Supplement”), is
between Ocwen Loan Servicing, LLC, a Delaware limited liability company
(“Seller”), and HLSS Holdings, LLC, a Delaware limited liability company
(“Purchaser”):

WITNESSETH:

WHEREAS, Seller and Purchaser are parties to that certain Master Servicing
Rights Purchase Agreement, dated as of February 10, 2012 (the “Agreement”), with
respect to the sale by Seller and the purchase by Purchaser of the Servicing
Rights and other assets; and

WHEREAS, Seller and Purchaser desire to enter into the transactions described in
the Agreement as supplemented by this Sale Supplement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS; ReFerence to MASTER SERVICING RIGHTS PURCHASE AGREEMENT

1.1 Definitions. (a) For purposes of this Sale Supplement, the following
capitalized terms shall have the respective meanings set forth or referenced
below:

“Additional Servicing Advance Receivable”: As defined in Section 3.1.

“Advance SPEs”: Each of HomEq Servicer Advance Facility Transferor, LLC, a
Delaware limited liability company, and HomEq Servicer Advance Receivables Trust
2010-ADV1, a Delaware statutory trust.

“Amortization Percentage”: For each calendar month following the Closing Date,
the percentage set forth on Schedule VI to this Sale Supplement for such
calendar month.

“Assumed Liabilities”: As defined in Section 2.4.

“Book Value” means, with respect to the Rights to MSRs related to any Deferred
Servicing Agreement, as of a specified date, an amount equal to the amortized
book value of such Rights to MSRs on Purchaser’s financial statements as of such
date.

“Closing Date”: May 1, 2012; provided that, with respect to Section 5.3 of the
Agreement, the Closing Date shall be the related Servicing Transfer Date.

“Closing Statement”: The statement delivered by Seller to Purchaser on the
Closing Statement Delivery Date setting forth the good faith calculation of the
Estimated Purchase Price.



-1-



 
 
 




“Closing Statement Delivery Date”: The Closing Date, unless otherwise agreed by
Seller and Purchaser.

“Consent Period”: For each Deferred Servicing Agreement and each related
Deferred Servicing Right, the period, if any, from and including the Closing
Date to and including the related Servicing Transfer Date.

“Cut-off Date”: April 30, 2012, or such other date as is agreed by Seller and
Purchaser.

“Deferred Mortgage Loan”: A mortgage loan subject to a Deferred Servicing
Agreement.

“Deferred Servicing Agreement”: As of any date of determination, each Servicing
Agreement that is not a Transferred Servicing Agreement on such date. For
avoidance of doubt, on the Closing Date each Servicing Agreement is a Deferred
Servicing Agreement.

“Deferred Servicing Right”: As of any date of determination, each Servicing
Right arising under a Servicing Agreement that is a Deferred Servicing Agreement
on such date.

“Excess Servicing Advances”: For any calendar month, the amount, if any, by
which the outstanding Servicer Advances with respect to the Servicing Agreements
as of the last day of such calendar month exceeds an amount equal to (a) the
Target Ratio for such calendar month multiplied by (b) the unpaid principal
balance of the Mortgage Loans subject to the Servicing Agreements as of the last
day of such calendar month.

“Excluded Liabilities”: As defined in Section 2.4(c).

“Fannie Mae”: As defined in the Subservicing Agreement.

“Indemnified Person”: A Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

“Indemnifying Person”: The Seller pursuant to Section 8.1 or the Purchaser
pursuant to Section 8.2, as the case may be.

“Initial Servicing Advance Receivable”: As defined in Section 3.1.

“Investor”: With respect to any Securitization Transaction, any holder or other
beneficial owner of any securities issued by the related Trust.

“Liability”: As defined in Section 8.1.

“Monthly Reporting Date”: With respect to each Servicing Agreement, the date
specified as the “Monthly Reporting Date” in Schedule I to this Sale Supplement.

“Monthly Remittance Report”: With respect to each Deferred Servicing Agreement,
a report substantially in the form attached as Exhibit A to this Sale Supplement
or in such other form as may be agreed to by Seller and Purchaser from time to
time.

-2-



 
 
 




“Monthly Servicing Fee”: For each calendar month, the Base Subservicing Fee (as
defined in the Subservicing Supplement) for such calendar month together with
the Seller Monthly Servicing Fee for such calendar month.

“Monthly Servicing Oversight Report”: A report with respect to all of the
Deferred Servicing Agreements and related Mortgage Loans in such form as may be
agreed to by Seller and Purchaser from time to time.

“MSR Purchase Price”: For each Servicing Agreement, an amount equal to the
product of (i) the Valuation Percentage for such Servicing Agreement and (ii)
the aggregate unpaid principal balance of the Mortgage Loans subject to such
Servicing Agreement as of the Closing Date.

“P&I Advance”: As defined in the Subservicing Agreement.

“Performance Fee”: As defined in Section 7.2.

“Purchaser Indemnified Party”: As defined in Section 8.2.

“Purchase Price”: The sum of (a) the aggregate MSR Purchase Price for all of the
Servicing Agreements and (b) the aggregate Servicing Advance Receivables
Purchase Price for any Initial Servicing Advance Receivables.

“Retained Servicing Fee”: For any calendar month, an amount equal to the sum of
(a) the product of the Retained Servicing Fee Percentage for such calendar month
and the average unpaid principal balance of all Mortgage Loans subject to the
Deferred Servicing Agreements and the Transferred Servicing Agreements during
such calendar month and (b) the Retained Servicing Fee Shortfall, if any, for
the immediately prior calendar month.

“Retained Servicing Fee Percentage”: For any calendar month, the percentage set
forth on Schedule III to this Sale Supplement.

“Retained Servicing Fee Shortfall”: For any calendar month, beginning in May
2012, an amount equal to the excess, if any, of (a) the Retained Servicing Fee
for such calendar month over (b) the excess, if any, of (x) the aggregate
Servicing Fees actually received by Purchaser with respect to the Deferred
Servicing Agreements and pursuant to the Transferred Servicing Agreements during
such calendar month (whether directly pursuant to such Transferred Servicing
Agreements or pursuant to this Sale Supplement) over (y) the Monthly Servicing
Fee for such calendar month.

“Rights to MSRs”: For each Servicing Agreement, each of the following assets:

(a) all Servicing Fees payable to Seller as of or after the Closing Date under
such Servicing Agreement and the right to receive all Servicing Fees accruing
and payable as of or after the Closing Date under such Servicing Agreement;

-3-



 
 
 




(b) the right to receive any investment income earned on amounts on deposit in
any Custodial Account or Escrow Account related to such Servicing Agreements as
of or after the Closing Date;

(c) the right to purchase the Servicing Rights pursuant to Section 2.2 of this
Sale Supplement; and

(d) any proceeds of any of the foregoing.

“Sale Date”: For each Servicing Advance Receivable, the date on which such
Servicing Advance Receivable is transferred to Purchaser pursuant to Section
3.1.

“Seller Indemnified Party”: As defined in Section 8.1.

“Seller Monthly Servicing Fee”: As defined in Section 7.1.

“Servicing Advance Financing Agreements”: Each of that certain Amended and
Restated Indenture, dated as of the Closing Date, among HomEq Servicer Advance
Receivables Trust 2010-ADV1, as issuer, Deutsche Bank National Trust Company, as
indenture trustee, calculation agent, paying agent and securities intermediary,
Purchaser, as administrator and servicer, Seller, as servicer and as a
subservicer, and Barclays Bank plc, as administrative agent, and each other
“Transaction Document” as such term is defined therein, in each case as the same
may be amended from time to time.

“Servicing Advance Payment Date”: (a) For any Initial Servicing Advance
Receivable, the Closing Date and (b) for any Additional Servicing Advance
Receivable, the Funding Date (as defined in the Servicing Advance Financing
Agreement) for such Additional Servicing Advance Receivable.

“Servicing Advance Receivable”: For each Servicer Advance, the right to receive
reimbursement for such Servicer Advance under the Servicing Agreement pursuant
to which such Servicer Advance was made.

“Servicing Advance Receivable Purchase Price”: With respect to each Servicing
Advance Payment Date, for each Servicing Advance Receivable, the outstanding
amount that is reimbursable under the related Servicing Agreement with respect
to such Servicing Advance Receivable as of such Servicing Advance Payment Date.

“Servicing Agreement”: Each of the servicing agreements described on Schedule I
and each of the Underlying Documents described on Schedule II governing the
rights, duties and obligations of Seller as servicer under such agreements.

“Servicing Fee Reset Date”: The date which is six (6) years after the Closing
Date.

“Servicing Rights Assets”: As defined in Section 2.2.

“Servicing Transfer Date”: With respect to each Servicing Agreement, the date on
which all of the Third Party Consents related to such Servicing Agreement
necessary to transfer the related Servicing Rights to Seller are received or
such later date mutually agreed to by Seller and Purchaser.

“Special Damages”: As defined in Section 8.3(d).

“Subservicing Agreement”: That certain Master Subservicing Agreement, dated as
of February 10, 2012, between the Seller, as subservicer, and the Purchaser, as
servicer, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

-4-

 
 
 




“Subservicing Supplement”: That certain Subservicing Supplement, dated as of May
1, 2012, between the Seller, as subservicer, and the Purchaser, as servicer, as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.

“Summary Schedule”: As defined in Section 4.5(a).

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule IV with respect to such month.

“Termination Event” means the occurrence of any one or more of the following
events (whatever the reason for the occurrence of such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a) Seller fails to remit any payment required to be made under the terms of
this Sale Supplement (to the extent not resulting solely from Purchaser failing
to purchase a Servicing Advance Receivable required to be purchased by Purchaser
under this Sale Supplement), which continues unremedied for a period of one (1)
Business Day after the date on which written notice of such failure shall have
been given by Purchaser to Seller;

(b) Seller fails to deliver any required information or report that is complete
in all material respects as required pursuant to this Sale Supplement in the
manner and time frame set forth herein, which failure continues unremedied for a
period of two (2) Business Days after the date on which written notice of such
failure shall have been given to Seller by Purchaser;

(c) Seller fails to observe or perform in any material respect any other
covenant or agreement of Seller set forth in the Agreement or this Sale
Supplement, which failure continues unremedied for a period of thirty (30) days
after the date on which written notice of such failure shall have been given to
Seller by Purchaser; provided however, in the event that any such default is
incurable by its own terms, a Termination Event shall be deemed to occur
immediately hereunder without regard to the thirty (30) day cure period set
forth above;

(d) a material breach by Seller of any representation and warranty made by it in
the Agreement or this Sale Supplement, which breach continues unremedied for a
period of thirty (30) days after the date on which written notice of such
failure shall have been given to Seller by Purchaser; provided, however, in the
event that any such default is incurable by its own terms, a Termination Event
shall be deemed to occur immediately hereunder without regard to the thirty (30)
day cure period set forth above;

-5-



 
 
 




(e) Seller fails to maintain residential primary servicer ratings for subprime
loans of at least “Average” by Standard & Poor’s Rating Services, a division of
Standards & Poor’s Financial Services LLC (or its successor in interest), “SQ3”
by Moody’s Investors Service, Inc. (or its successor in interest) and “RPS4+”
and “RSS4+” by Fitch Ratings (or its successor in interest);

(f) Seller ceases to be a Fannie Mae, Freddie Mac or FHA approved servicer;

(g) the occurrence of a Material Adverse Event;

(h) any of the conditions specified in the applicable “Servicer Default”,
“Servicer Event of Default,” “Event of Default,” “Servicing Default” or
“Servicer Event of Termination” or similar sections of any Deferred Servicing
Agreement or any related Underlying Document shall have occurred with respect to
Seller for any reason not caused by Purchaser (other than as a result of any
delinquency or loss trigger which was already triggered as of the Closing Date
with respect to such Deferred Servicing Agreement); provided that Seller shall
be entitled to any applicable cure period set forth in such Deferred Servicing
Agreement or Underlying Document;

(i) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against Seller and such decree or order shall
have remained in force undischarged or unstayed for a period of thirty (30)
days;

(j) Seller shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to Seller or of or
relating to all or substantially all of its property; or

(k) Seller shall admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations.

“Third-Party Claim”: As defined in Section 8.3(b).

“Transferred Assets”: The Rights to MSRs and the Transferred Servicing Rights.

“Transferred Receivables Assets”: As defined in Section 3.1.

“Transferred Servicing Agreement”: As of any date of determination, a Servicing
Agreement with respect to which the related Servicing Rights have been
transferred to Purchaser pursuant to Section 2.2 of this Sale Supplement or to
its designee in accordance with the terms of this Sale Supplement on or prior to
such date. For the avoidance of doubt, on the Closing Date no Servicing
Agreement is a Transferred Servicing Agreement.

“Transferred Servicing Rights”: As of any date of determination, any Servicing
Rights that have been transferred to Purchaser pursuant to Section 2.2 of this
Sale Supplement on or prior to such date.

-6-

 
 
 




“UCC”: As defined in Section 3.1.

“Valuation Percentage”: For each Servicing Agreement, the valuation percentage
for such Servicing Agreement as set forth in Schedule V hereto.

(b) Any capitalized term used but not defined in this Sale Supplement shall have
the meaning assigned to such term in the Agreement.

1.2 Reference to the Master Servicing Rights Purchase Agreement. Each of Seller
and Purchaser agrees that (a) this Sale Supplement is a “Sale Supplement”
executed pursuant to Section 2.1 of the Agreement, (b) the terms of this Sale
Supplement are hereby incorporated into the Agreement with respect to the
Servicing Agreements and the related Mortgage Loans to the extent set forth
therein and herein, and (c) the terms of this Sale Supplement apply to the
Servicing Agreements specified herein and not to any other “Servicing Agreement”
as that term is used in the Agreement. In the event of any conflict between the
provisions of this Sale Supplement and the Agreement, the terms of this Sale
Supplement shall prevail.

ARTICLE 2

PURCHASE AND SALE OF SERVICING RIGHTS AND RIGHTS TO MSRS; Assumed Liabilities

2.1 Assignment and Conveyance of Rights to MSRs.

(a) As of the Closing Date, subject to the terms and conditions set forth in the
Agreement and this Sale Supplement, Seller does hereby sell, convey, assign and
transfer to Purchaser, without recourse except as provided herein, free and
clear of any Liens, all of its right, title and interest in and to all of the
Rights to MSRs for each of the Servicing Agreements.

(b) On and after the Closing Date, Purchaser shall be obligated to maintain a
complete and accurate list of Servicing Agreements that are Deferred Servicing
Agreements and Transferred Servicing Agreements, as the same shall be amended
and modified from time to time in connection with Deferred Servicing Agreements
becoming Transferred Servicing Agreements as contemplated by the terms and
provisions of this Sale Supplement. The list of Deferred Servicing Agreements
and Transferred Servicing Agreements maintained by Purchaser under this Section
2.1(b) shall be (x) available for inspection by Seller at any time during normal
business hours and (y) presumed to be accurate absent manifest error on the part
of Purchaser.

2.2 Automatic Assignment and Conveyance of Servicing Rights. As of the Servicing
Transfer Date with respect to each Servicing Agreement, Seller does hereby sell,
convey, assign and transfer to Purchaser, without recourse except as provided
herein, free and clear of any Liens, without further action by any Person, all
of its right, title and interest in and to the following assets (the “Servicing
Rights Assets”):

(a) the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to such Servicing Agreement, in each case together with all
related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing;

-7-



 
 
 




(b) all Ancillary Income and Prepayment Interest Excess received as of or after
the related Servicing Transfer Date under such Servicing Agreements and any
rights to exercise any optional termination or clean-up call provisions under
such Servicing Agreements;

(c) all Custodial Accounts and Escrow Accounts related to such Servicing
Agreement and amounts on deposit therein;

(d) all files and records in Seller’s possession or control, including the
related Database, relating to the Servicing Rights Assets specified in clauses
(a), (b) and (c);

(e) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to such Servicing Rights Assets and/or the Assumed Liabilities; and

(f) any proceeds of any of the foregoing.

2.3 MSR Purchase Price. Subject to the conditions set forth in this Sale
Supplement and the Agreement, as consideration for the purchase of the Rights to
MSRs and the Servicing Rights Assets, Purchaser shall pay the MSR Purchase Price
for each Servicing Agreement to Seller.

2.4 Assumed Liabilities and Excluded Liabilities.

(a) Upon the terms and subject to the conditions set forth herein and in the
Agreement, Purchaser shall assume, (i) prior to the Servicer Transfer Date for
each Servicing Agreement, and solely as between Purchaser and Seller, all of the
duties, obligations and liabilities of Seller (other than the Excluded
Liabilities), as servicer but subject to such Servicing Agreements, and provided
that Seller will continue to act as the servicer as set forth herein and in no
event shall Purchaser be a subservicer, subcontractor or servicer within the
meaning of a Servicing Agreement prior to the related Servicing Transfer Date
and (ii) as of or after the Servicing Transfer Date for each Servicing
Agreement, all of the duties, obligations, and liabilities of Seller (other than
the Excluded Liabilities) as servicer accrued and pertaining solely to the
period from and after such Servicing Transfer Date relating to the Servicing
Rights that are subject to such Servicing Agreement (the “Assumed Liabilities”).

(b) Purchaser hereby agrees to act as servicer under each Servicing Agreement
following the related Servicing Transfer Date and assumes responsibility for the
due and punctual performance and observance of each covenant and condition to be
performed or observed by the servicer under the applicable Servicing Agreement,
including the obligation to service each Mortgage Loan in accordance with the
terms of the related Servicing Agreement; provided, however, that the parties
hereto acknowledge and agree that neither Purchaser nor any successor servicer
assumes any liabilities of Seller, or any obligations of Seller relating to any
period of time prior to the applicable Servicing Transfer Date. Seller hereby
acknowledges that neither this Sale Supplement nor the Agreement limits or
otherwise releases it from its liabilities for its acts or omissions as the
servicer under the Servicing Agreements prior to the related Servicing Transfer
Date. Purchaser hereby acknowledges that Seller shall have no further obligation
as servicer under any of the Servicing Agreements on and after the related
Servicing Transfer Date, except to the extent set forth in this Sale Supplement,
the Agreement, the Subservicing Agreement and the Subservicing Supplement.

-8-



 



 
 



(c) Notwithstanding anything to the contrary contained herein, Purchaser does
not assume any duties, obligations or liabilities of any kind, whether known,
unknown, contingent or otherwise, (i) not relating to the Transferred Servicing
Rights or the Assumed Liabilities, (ii) attributable to any acts or omissions to
act taken or omitted to be taken by Seller (or any of its Affiliates, agents,
contractors or representatives, including, without limitation, any subservicer
of the Mortgage Loans) prior to the applicable Servicing Transfer Date,
(iii) attributable to any actions, causes of action, claims, suits or
proceedings or violations of law or regulation attributable to any acts or
omissions to act taken or omitted to be taken by Seller (or any of its
Affiliates, agents, contractors or representatives, including, without
limitation, any subservicer of the Mortgage Loans) prior to the applicable
Servicing Transfer Date or (iv) relating to any representation and warranty made
by Seller or any of its Affiliates with respect to the related Mortgage Loans or
the Transferred Assets (the “Excluded Liabilities”). Without limiting the
generality of the foregoing, it is not the intention that the assumption by
Purchaser of the Assumed Liabilities shall in any way enlarge the rights of any
third parties relating thereto. Nothing contained in the Agreement or this Sale
Supplement shall prevent any party hereto from contesting matters relating to
the Assumed Liabilities with any third party obligee.

(d) From and after the related Servicing Transfer Date, except as otherwise
provided for in Section 8.3 of this Sale Supplement, (i) Purchaser shall have
complete control over the payment, settlement or other disposition of the
Assumed Liabilities and the right to commence, control and conduct all
negotiations and proceedings with respect thereto, subject to the terms of the
related Servicing Agreements and (ii) Seller shall have complete control over
the payment, settlement or other disposition of the Excluded Liabilities and the
right to commence, control and conduct all negotiations and proceedings with
respect thereto. Except as otherwise provided in this Sale Supplement,
(i) Seller shall promptly notify Purchaser of any claim made against Seller with
respect to the Assumed Liabilities or the Transferred Assets and shall not
voluntarily make any payment of, settle or offer to settle, or consent or
compromise or admit liability with respect to, any Assumed Liabilities or
Transferred Assets without the prior written consent of Purchaser and
(ii) Purchaser shall promptly notify Seller of any claim made against Purchaser
with respect to the Excluded Liabilities and shall not voluntarily make any
payment of, settle or offer to settle, or consent or compromise or admit
liability with respect to, any Excluded Liabilities without the prior written
consent of Seller.

2.5 Remittance of Servicing Fees and Related Amounts.

(a) Seller shall, to the extent permitted under any Deferred Servicing Agreement
cause any Servicing Fees and, to the extent Seller is permitted to retain such
amounts under the related Servicing Agreement, any investment income earned on
any amounts or deposit in any Custodial Accounts and Escrow Accounts that are
payable to Seller on or after the Closing Date under such Deferred Servicing
Agreement, to be deposited directly into Purchaser’s account in accordance with
Purchaser’s written directions. In any case, Seller shall within one (1)
Business Day of the receipt thereof, remit to Purchaser any Servicing Fees and,
to the extent Seller is permitted to retain such amounts under the related
Servicing Agreement, any investment income earned on any amounts or deposit in
any Custodial Accounts and Escrow Accounts that are received by Seller under any
Deferred Servicing Agreement after the Closing Date. Any such amounts shall be
remitted in accordance with Purchaser’s written directions.

-9-



 
 
 




(b) Seller shall exercise any rights under any Deferred Servicing Agreement to
direct the investment of amounts in any Custodial Account or Escrow Account in
accordance with Purchaser’s directions and the terms of the related Deferred
Servicing Agreement, the related Mortgage Loan Documents and Applicable Law.

2.6 Payment of Estimated Purchase Price. Subject to the conditions set forth in
this Sale Supplement and the Agreement, Purchaser shall pay the Estimated
Purchase Price to Seller at the Closing. The Estimated Purchase Price shall be
reconciled to the final Purchase Price in accordance with Section 2.5 of the
Agreement.

ARTICLE 3

Purchase and Sale of Servicing Advance receivables

3.1 Assignment and Conveyance of Servicing Advance Receivables. Commencing on
the Closing Date, and continuing until the close of business on the earlier of
the related Servicing Transfer Date or date of Seller’s termination as servicer
pursuant to such Servicing Agreement, subject to the terms and conditions set
forth in the Agreement and this Sale Supplement, Seller hereby sells, conveys,
assigns and transfers to Purchaser, and Purchaser acquires from Seller, without
recourse except as provided herein, free and clear of any Liens, all of Seller’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under each Servicing Advance Receivable (i) in existence on the Closing Date
that arose under the Servicing Agreements and is owned by Seller as of the
Closing Date, if any (the “Initial Servicing Advance Receivables”), (ii) in
existence on any Business Day on or after the Closing Date that arises under any
Servicing Agreement prior to the earlier of the related Servicing Transfer Date
or date of Seller’s termination as servicer pursuant to such Servicing Agreement
(“Additional Servicing Advance Receivables”), and (iii) in the case of both
Initial Servicing Advance Receivables and Additional Servicing Advance
Receivables, all monies due or to become due and all amounts received or
receivable with respect thereto and all proceeds (including “proceeds” as
defined in the Uniform Commercial Code in effect in all applicable jurisdictions
(the “UCC”)), together with all rights of Seller to enforce such Initial
Servicing Advance Receivables and Additional Servicing Advance Receivables
(collectively, the “Transferred Receivables Assets”). Until the related
Servicing Transfer Date, Seller shall, automatically and without any further
action on its part, sell, assign, transfer and convey to Purchaser, on each
Business Day, each Additional Servicing Advance Receivable not previously
transferred to Purchaser and Purchaser shall purchase each such Additional
Servicing Advance Receivable. The parties acknowledge and agree that so long as
the Servicing Advance Receivables with respect to a Servicing Agreement are
being sold by Purchaser to the Advance SPEs pursuant to the Servicing Advance
Financing Agreements, the sale of such Servicing Advance Receivables by Seller
to Purchaser shall be made pursuant to and in accordance with the provisions of
the Servicing Advance Financing Agreements, and Seller covenants and agrees to
comply with the provisions of such Servicing Advance Financing Agreements with
respect to such Servicing Advance Receivables.

-10-



 
 
 




3.2 Servicing Advance Receivables Purchase Price. In consideration of the sale,
assignment, transfer and conveyance to Purchaser of the Servicing Advance
Receivables and related Transferred Receivables Assets, on the terms and subject
to the conditions set forth in this Sale Supplement, Purchaser shall, on each
related Servicing Advance Payment Date, pay and deliver to Seller, in
immediately available funds, a purchase price equal to the Servicing Advance
Receivables Purchase Price for such Servicing Advance Receivables sold on such
date; provided that Seller shall have complied with the terms of Section 3.1 and
Section 3.3 with respect to the related Servicing Advance Receivable. Subject to
the proviso of the immediately preceding sentence, to the extent any P&I
Advances are required to be made under the terms of the Deferred Servicing
Agreements, as determined by Seller and set forth in the applicable Monthly
Remittance Report, Purchaser shall, on the date the related P&I Advance is
required to be made under the related Deferred Servicing Agreement, deposit the
Servicing Advance Receivable Purchase Price for such P&I Advances into either
the applicable Custodial Account or other applicable account held by the related
trustee, master servicer, securities administrator, or trust administrator, as
the case may be, in accordance with the requirements of the related Deferred
Servicing Agreement (which may be done directly by Purchaser or though an
account established in connection with the Servicing Advance Facility
Agreements) in consideration for such P&I Advance.

3.3 Servicing Advances. Seller covenants and agrees that each Servicer Advance
made by Seller under the Servicing Agreements prior to the related Servicing
Transfer Date shall (a) be required to be made pursuant to the terms of the
related Deferred Servicing Agreement and comply with the terms of such Deferred
Servicing Agreement and Applicable Law, (b) comply with Seller’s advance
policies and stop advance policies and procedures and not constitute a
nonrecoverable Servicer Advance as of the date Seller made such Servicer Advance
and (c) be supported by customary backup documentation. Seller agrees to provide
prompt notice to Purchaser of any Servicer Advance made by Seller under the
Deferred Servicing Agreements and deliver to Purchaser such customary backup
documentation relating to any Servicer Advance promptly upon request by
Purchaser. In the event Seller cannot provide, or cause to be provided to
Purchaser any customary backup documentation, and Purchaser is unable to be
reimbursed for such Servicer Advance solely as a result of such failure, Seller
shall reimburse Purchaser for the amount of such unreimbursed Servicer Advances
within five (5) Business Days of Purchaser’s written request, to the extent
Purchaser paid Seller for such amounts.

3.4 Reimbursement of Servicing Advances. Seller shall, to the extent permitted
under any Deferred Servicing Agreement cause the reimbursement of any Servicer
Advances under the Deferred Servicing Agreements to be made directly into
Purchaser’s account in accordance with Purchaser’s written directions. In any
case, Seller shall within one (1) Business Day of the receipt thereof, remit to
Purchaser any amounts that are received by Seller under any Deferred Servicing
Agreement after the Closing Date as reimbursement of any Servicer Advance. Any
such amounts shall be remitted in accordance with Purchaser’s written
directions.

-11-



 



 
 



ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller makes the following representations and warranties to Purchaser as of (a)
each of the Closing Date and each Sale Date or (b) as of such other dates
specified below:

4.1 General Representations. Each of the representations and warranties set
forth in Article 3 of the Agreement are true and correct.

4.2 Title to Transferred Assets. From and including the Closing Date until such
Servicing Rights Assets are transferred to Purchaser under Section 2.2, Seller
shall be the sole holder and owner of the Servicing Rights Assets and shall have
good and marketable title to the Servicing Rights Assets, free and clear of any
Liens.  Upon the sale of such Servicing Rights Assets pursuant to Section 2.2,
Seller will transfer to Purchaser good and marketable title to the Servicing
Rights Assets free and clear of any Liens. Seller is the sole holder and owner
of the Rights to MSRs and the sale and delivery to Purchaser of the Rights to
MSRs pursuant to the provisions of this Sale Supplement will transfer to
Purchaser good and marketable title to the Rights to MSRs free and clear of any
Liens.

4.3 Right to Receive Servicing Fees. Seller is entitled to receive Servicing
Fees, Ancillary Income and Prepayment Interest Excess as servicer under each
Servicing Agreement, and the New York Uniform Commercial Code permits the Seller
to transfer the Rights to MSRs to Purchaser under the Agreement and this Sales
Supplement without violation of any applicable Servicing Agreement.

4.4 Servicing Agreements and Underlying Documents. Schedule I hereto contains a
list of all Servicing Agreements (other than the Underlying Documents) related
to the Servicing Rights that are subject to this Sale Supplement and Schedule II
hereto contains a list of all Underlying Documents related to such Servicing
Agreement, in each case with all amendments and modifications thereto, or
supplements thereto with respect to such Servicing Rights.

4.5 Mortgage Pool Information, Related Matters.

(a) Seller has delivered to Purchaser one or more summary schedules which set
forth information with respect to each Mortgage Pool relating to the Servicing
Rights (the “Summary Schedules”). Seller acknowledges that Purchaser has relied
on such Summary Schedules to determine the Purchase Price it was willing to pay
for the Transferred Assets.

-12-



 
 
 




(b) The Summary Schedules, the Mortgage Loan Schedule and the Database are true,
accurate and complete in all material respects as of the related Cut-off Date or
such other date specified thereon.

(c) The Mortgage Loan Schedule indicates, by code reference, which of the
Mortgage Loans have been converted into REO Properties as of the Cut-off Date.

4.6 Enforceability of Servicing Agreements.

(a) Seller has delivered to Purchaser, on or prior to the related Closing Date,
true and complete copies of all Servicing Agreements listed on Schedule I hereto
and all amendment thereto and all Underlying Documents listed on Schedule II
hereto and all amendments thereto. There are no other written or oral agreements
binding upon Seller or Purchaser that modify, supplement or amend any such
Servicing Agreement or Underlying Document.

(b) Seller has not received written notice of any pending or threatened
cancellation or partial termination of any Servicing Agreement or Underlying
Document or any written notice of any pending or threatened termination of
Seller as servicer of any of the Mortgage Loans.

(c) On and prior to the related Servicing Transfer Date, each Servicing
Agreement and each of the Underlying Documents is or was a valid and binding
obligation of Seller, is or was in full force and effect and enforceable against
Seller in accordance with its terms, except as such enforceability may be
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors rights generally and
general principles of equity (regardless of whether considered in a proceeding
of law or in equity).

4.7 Compliance With Servicing Agreements.

(a) Seller has serviced the Mortgage Loans subject to the Servicing Agreements
and has kept and maintained complete and accurate books and records in
connection therewith, all in accordance with Applicable Requirements, has made
all remittances required to be made by it under each Servicing Agreement and is
otherwise in compliance in all material respects with all Servicing Agreements
and the Applicable Requirements.

(b) (i) No early amortization event, servicer default, servicer termination
event, event of default or other default or breach has occurred under any
Servicing Agreement or any Underlying Document (except with respect to the
delinquency or loss performance triggers identified in the Summary Schedules),
and (ii) no event has occurred, which with the passage of time or the giving of
notice or both would: (A) constitute a material default or breach by Seller
under any Servicing Agreement, Underlying Document or under any Applicable
Requirement; (B) permit termination, modification or amendment of any such
Servicing Agreement or Underlying Document by a third party without the consent
of Seller; (C) enable any third party to demand that either Seller or Purchaser
either incur any repurchase obligations pursuant to a Servicing Agreement or an
Underlying Document or provide indemnification for any amount of losses relating
to a breach of a loan representation or warranty; (D) impose on Seller or
Purchaser sanctions or penalties in respect of any Servicing Agreement or
Underlying Document; or (E) rescind any insurance policy or reduce insurance
benefits in respect of any Servicing Agreement or Underlying Document which
would result in a material breach or trigger a default of any obligation of
Seller under any Servicing Agreement or Underlying Document.

(c) There are no agreements currently in place with any subservicers to perform
any of Seller’s duties under the Servicing Agreements.

(d) Each report and officer’s certification prepared by Seller as servicer
pursuant to a Servicing Agreement is true and correct in all material respects.
Seller has previously made available to Purchaser a correct and complete
description of the policies and procedures used by Seller in connection with
servicing the Mortgage Loans related to the Servicing Agreements.

-13-



 
 
 




(e) In the preceding twelve (12) month period, no Governmental Authority,
Investor, Insurer, rating agency, trustee, master servicer or any other party to
a Servicing Agreement has provided written notice to Seller claiming or stating
that Seller has violated, breached or not complied with any Applicable
Requirements in connection with the servicing of the related Mortgage Loans
which has not been resolved by Seller.

(f) All Custodial Accounts and Escrow Accounts have been established and
continuously maintained in accordance with Applicable Requirements. All
Custodial Account and Escrow Account balances required by the Mortgage Loans and
paid for the account of the Mortgagors under the related Mortgage Loans have
been credited properly to the appropriate account and have been retained in and
disbursed from the appropriate account in accordance with Applicable
Requirements.

4.8 No Recourse. None of the Servicing Agreements or other contracts to be
assumed by Purchaser hereunder provide for Recourse to Seller.

4.9 The Mortgage Loans.

(a) Each of the Mortgage Loans and REO Properties related to each Servicing
Agreement has been serviced in accordance with Applicable Requirements in all
material respects.

(b) Except as disclosed on the Mortgage Loan Schedule, in the related Database
and in the related Loan File and consistent with the requirements of the related
Servicing Agreement, Seller has not waived any default, breach, violation or
event of acceleration under any Mortgage Loan, except to the extent that any
such waiver is permitted under the related Servicing Agreement and reflected in
the Mortgage Loan Schedule, the related Database and the related Loan File and
the disclosure relating to such waiver is reflected consistently in all material
respects among the related Mortgage Loan Schedule, the related Database and the
related Loan File. The Mortgage related to each Mortgage Loan related to the
Servicing Agreements has not been satisfied, cancelled or subordinated, in whole
or in part, and except as permitted under the related Servicing Agreement, the
related Mortgaged Property has not been released from the lien of the Mortgage,
in whole or in part, nor has any instrument been executed that would effect any
such release, cancellation, or subordination.

(c) There is in force with respect to each Mortgaged Property and REO Property
related to a Servicing Agreement a hazard insurance policy (including any policy
in effect under a forced place insurance policy) and, if applicable, a flood
insurance policy that provides, at a minimum, for the coverage as required by
the applicable Servicing Agreement. Seller and any prior servicer or subservicer
under the Servicing Agreements has taken all necessary steps to maintain any
hazard insurance policy, flood insurance policy, primary mortgage insurance
policy, and title insurance policy as required under the Servicing Agreements.

(d) Seller is not aware of any repurchase requests or demands being made or
threatened to be made with respect to any Mortgage Loans related to the
Servicing Agreements in excess of $10 million with respect to any Servicing
Agreement.

-14-



 
 
 




(e) Except as disclosed in the related Database, Seller has not received notice
from any Mortgagor with respect to the Mortgage Loans related to the Servicing
Agreements of a request for relief pursuant to or invoking any of the provisions
of the Servicemembers Civil Relief Act or any similar law which would have the
effect of suspending or reducing the Mortgagor’s payment obligations under a
Mortgage Loan or which would prevent such loan from going into foreclosure.

(f) With respect to each adjustable rate Mortgage Loan, Seller and each prior
servicer has complied in all material respects with all Applicable Requirements
regarding interest rate and payment adjustments.

(g) Each first lien Mortgage Loan is covered by a valid and freely assignable,
life of loan, tax service contract, and flood tracking services contract, in
full force and effect. All flood zone determination information provided to
Purchaser is true and correct in all material respects.

(h) There are no actions, claims, litigation or governmental investigations
pending or, to the knowledge of Seller, threatened, against Seller, or with
respect to any Servicing Agreement or any Mortgage Loan, which relate to or
affect Seller’s rights with respect to the Servicing Rights or Seller’s right to
sell, assign and transfer the Servicing Rights or the Rights to MSRs or to
receive any Servicing Fee, which could reasonably be expected to have a Material
Adverse Effect individually or in the aggregate.

(i) Payments received by Seller with respect to any Mortgage Loans related to
the Servicing Agreements have been remitted and properly accounted for as
required by Applicable Requirements in all material respects. All funds received
by Seller in connection with the satisfaction of Mortgage Loans, including
foreclosure proceeds and insurance proceeds from hazard losses, have been
deposited in the appropriate Custodial Account or Escrow Account and all such
funds have been applied to pay accrued interest on the Mortgage Loans, to reduce
the principal balance of the Mortgage Loans in question, or for reimbursement of
repairs to the Mortgaged Property or as otherwise required by Applicable
Requirements or are on deposit in the appropriate Custodial Account or Escrow
Account.

(j) Seller is not aware of any Person that has issued any notice or written
intention to exercise the optional call or optional redemption provisions under
any of the related Servicing Agreements.

(k) No fraudulent action has taken place on the part of Seller in connection
with its servicing of any Mortgage Loan related to the Servicing Agreement.

(l) Except with respect to partial releases, actions required by a divorce
decree, assumptions, or as otherwise permitted under Applicable Requirements and
documented in the Loan File and the Database, (i) the terms of each Mortgage
Note and Mortgage have not been modified by Seller or any prior servicer, (ii)
no party thereto has been released in whole or in part by Seller or any prior
servicer and (iii) no part of the Mortgaged Property has been released by Seller
or any prior servicer.



-15-



 
 
 




4.10 Servicing Advance Receivables.

(a) From and including the Closing Date until such Servicing Advance Receivable
is transferred to Purchaser under Section 3.1, Seller is the sole holder and
owner of each Servicing Advance Receivable and has good and marketable title to
such Servicing Advance Receivable. Seller has not previously assigned,
transferred or encumbered the Servicing Advance Receivables other than pursuant
to the Agreement, this Sale Supplement and the Servicing Advance Financing
Agreements. The sale and delivery to Purchaser of the Servicing Advance
Receivables pursuant to the provisions of this Sale Supplement will transfer to
Purchaser good and marketable title to the Servicing Advance Receivables free
and clear of any Liens (other than the Liens created pursuant to the Servicing
Advance Financing Agreements).

(b) Each Servicing Advance Receivable transferred to Purchaser under Section
3.1, is at the time of such transfer a valid and existing account owing to
Seller and is carried on the books of Seller at or less than the amount actually
advanced or accrued net of any charge-offs or other adjustments by Seller.
Seller has not received any notice from a master servicer, securities
administrator, trustee, Insurer, Investor or any other Person, which disputes or
denies a claim by Seller for reimbursement in connection with any such Servicing
Advance Receivable. Each Servicer Advance made by Seller (and each trailing
invoice received by Purchaser on or after the related Servicing Transfer Date
for services rendered prior to such Servicing Transfer Date) that is reimbursed
or paid by Purchaser to Seller or a third party service provider is fully
reimbursable to Purchaser as a Servicer Advance under the terms of the related
Servicing Agreement.

(c) Each Servicer Advance made by Seller was made in accordance with Applicable
Requirements and Seller’s advance policies and stop advance policies and
procedures in all material respects, and is not subject to any set-off or claim
that could be asserted against Purchaser. No Servicer Advance made by Seller or
any prior servicer under a Servicing Agreement and not reimbursed or paid to
Seller prior to the related Sale Date is a Non-Qualified Servicer Advance.
Seller has not received any written notice from any Person in which such Person
disputes or denies a claim by Seller for reimbursement in connection with a
specifically identified Servicer Advance.

4.11 Servicing Agreement Consents and Other Third Party Approvals. None of the
execution, delivery and performance of the Agreement and this Sale Supplement by
Seller, the transfers of Servicing Rights under Section 2.2, the transfer of
Rights to MSRs under Section 2.1, the transfers of Servicing Advance Receivables
under Section 3.1 and the other transactions contemplated hereby require any
consent, approval, waiver, authorization, penalties, notice or filing to be
obtained by Seller or Purchaser from, or to be given by Seller or Purchaser to,
or made by Seller or Purchaser with, any Person, except for, with respect to the
Servicing Rights Assets, the Third Party Consents.

4.12 Servicing Advance Financing Agreements.

(a) All of the Servicing Agreements are “Facility Eligible Servicing
Agreements,” and each Servicer Advance to be owned by an Advance SPE is a
“Facility Eligible Receivable,” each as defined under the Servicing Advance
Financing Agreements.

-16-



 



 
 



(b) All of the representations and warranties of Seller in the Servicing Advance
Financing Agreements are true and correct, and no early amortization event,
default, event of default or similar event has occurred under the Servicing
Advance Financing Agreements.

(c) Each of Seller and its Affiliates have complied in all material respects
with the terms of the existing Servicing Advance Financing Agreements.

4.13 Anti-Money Laundering Laws. Seller has complied with all applicable
anti-money laundering laws and regulations.

4.14 Servicer Ratings. Seller has a residential primary servicer rating for the
servicing of subprime residential mortgage loans issued by S&P, Fitch or Moody’s
at or above “Above Average,” “RPS3” and “SQ2-”, respectively.

4.15 Eligible Servicer. Seller meets the eligibility requirements of a servicer
and a subservicer under the terms of each Servicing Agreement and Underlying
Document.

4.16 HAMP. Seller has entered into a Commitment to Purchase Financial Instrument
and Servicer Participation Agreement with Fannie Mae, as financial agent of the
United States, which agreement is in full force and effect.

ARTICLE 5

Conditions precedent

5.1 Conditions to the Purchase of the Rights to MSRs. Purchaser’s obligations to
purchase the Rights to MSRs pursuant to Section 2.1 and the Servicing Rights
pursuant to Section 2.2 and to pay the Purchase Price (and the Estimated
Purchase Price) pursuant to Section 2.3 and Section 2.6 are subject to the
satisfaction or Purchaser’s waiver of each of the conditions set forth in
Section 6.1 and Section 6.3 of the Agreement (except the requirement to deliver
the Third Party Consents necessary to transfer the Servicing Rights pursuant to
Section 2.2) with respect to each of the Servicing Agreements and each of the
Servicing Rights, as applicable, on the Closing Date and the satisfaction of
each of the following conditions:

(a) Seller shall have obtained all consents or approvals required to be obtained
to consummate the transfers of the Rights to MSRs to Purchaser pursuant to
Section 2.1;

(b) The Servicing Advance Facility Agreements shall have been executed and
delivered by each of the parties thereto and all of the conditions precedent to
the effectiveness of the Servicing Advance Facility Agreements set forth therein
have been satisfied;

(c) Home Loan Servicing Solutions, Ltd. shall have completed a successful
initial public offering and contributed proceeds therefrom to Purchaser in an
amount sufficient to pay the Purchase Price on the Closing Date;

(d) The Subservicing Agreement and the Subservicing Supplement shall have been
executed and delivered by each of the parties thereto and all of the conditions
precedent to the effectiveness of the Subservicing Agreement and the
Subservicing Supplement set forth therein have been satisfied.

-17-



 
 
 




ARTICLE 6

SERVICING MATTERS

6.1 Seller as Servicer. Except as expressly set forth in this Sale Supplement,
Seller shall perform all its the duties and obligations of under each Servicing
Agreement until the related Servicing Transfer Date and shall at all times until
the related Servicing Transfer Date meet any standards and fulfill any
requirements applicable to Seller under each Servicing Agreement.

6.2 Servicing. Except as otherwise specifically provided in this Sale
Supplement, Seller covenants and agrees to service and administer each Mortgage
Loan related to a Servicing Agreement from and after the Closing Date until the
related Servicing Transfer Date in accordance with Applicable Law, the terms of
the related Mortgage Loan Documents and any applicable private mortgage
insurance or pool insurance, the standards, requirements, guidelines,
procedures, restrictions and provisions of the related Servicing Agreement and
Underlying Documents governing the duties of Seller thereunder, this Sale
Supplement and any other Applicable Requirements. Without limiting the
foregoing, Seller covenants and agrees that it shall perform its obligations
pursuant to this Sale Supplement in a manner that will not cause the termination
of Seller as servicer under any Deferred Servicing Agreement, including any
termination based on Seller’s management of delinquency or loss performance with
respect to Mortgage Loans related to such Deferred Servicing Agreement. The
parties acknowledge and agree that any termination of Seller as servicer with
respect to a Servicing Agreement pursuant to a delinquency or loss performance
trigger or for any other reason, other than as a result of a failure by
Purchaser to purchase Servicing Advance Receivables pursuant to Section 3.1,
shall be deemed to be the result of a breach by Seller of its obligations under
this Sale Supplement and the Agreement. In the event of a conflict between a
Servicing Agreement and this Article 6, the Servicing Agreement shall control.

6.3 Collections from Obligors and Remittances. Seller shall direct the obligors
on the Deferred Mortgage Loans to remit payment on the Deferred Mortgage Loans
to the Clearing Account (as defined in the Servicing Agreement) and shall within
one (1) Business Day of receipt promptly deposit any amounts Seller receives
with respect to the Deferred Mortgage Loans in the Clearing Account. Seller
shall promptly remit all amounts received by Seller with respect to the Mortgage
Loans to the applicable Custodial Account or Escrow Account, but no later than
the earlier of two (2) Business Days after receipt thereof or the date required
pursuant to the applicable Deferred Servicing Agreement; provided, that Seller
shall, subject to the terms of the related Servicing Agreement, remit any such
amounts that constitute recovery of a Servicer Advance to the applicable
account, if any, specified by Purchaser pursuant to Section 3.4 within one (1)
Business Day of receipt thereof; provided, further, that Seller shall, subject
to the terms of the related Servicing Agreement, remit any such amounts that
constitute Servicing Fee to the applicable account, if any, specified by
Purchaser pursuant to Section 2.5 within one (1) Business Day of receipt
thereof. Seller shall also making any compensating interest payments or
prepayment interest shortfall payments required to be made by Seller with
respect to the Mortgage Loans under the Deferred Servicing Agreements, and shall
remit any such payments to the applicable Custodial Account no less than one (1)
Business Day prior to the applicable remittance date for such Servicing
Agreement.

-18-



 
 
 




6.4 Servicing Practices. Seller shall not make any material change to its
servicing practices with respect to the Deferred Mortgage Loans after the date
hereof, including, any material changes to its cash collection and sweep
processes or its advance policies or stop advance policies, without Purchaser’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.  Purchaser shall have the right to direct Seller to implement
reasonable changes to Seller’s servicing practices applicable with respect to
all or a portion of the Mortgage Loans, including any changes necessary to
ensure compliance with any Applicable Laws or governmental programs or
directions received pursuant to the applicable Servicing Agreements.

6.5 Servicing Reports. Seller shall simultaneously deliver a copy of any reports
delivered by Seller to any Person pursuant to the Deferred Servicing Agreements
to Purchaser.

6.6 Escrow Accounts. Subject to the terms of the related Deferred Servicing
Agreement, Seller shall be entitled to withdraw funds from any Escrow Account
related to a Deferred Servicing Agreement only for the purposes permitted in the
applicable Servicing Agreement.

6.7 Notices and Financial Information. Until the last Servicing Transfer Date,
Seller will furnish, or will cause to be furnished, to Purchaser:

(a) within two (2) Business Days after the occurrence of a breach by Seller of
the Agreement or this Sale Supplement or any Termination Event or other event
that would give Purchaser the right to direct Seller to transfer the Servicing
Rights with respect to any Deferred Servicing Agreement, notice of such event;

(b) any information required to be delivered by Seller pursuant to Section 5.10
of the Subservicing Agreement, which information shall be delivered at such
times as specified in Section 5.10 of the Subservicing Agreement, provided that
any reference to a “Subject Servicing Agreement” in Section 5.10 of the
Subservicing Agreement shall be deemed to be a reference to a “Deferred
Servicing Agreement,” for the purposes of this Section 6.7; and

(c) such other information regarding the condition or operations, financial or
otherwise, of Seller or any of its subsidiaries as Purchaser may from time to
time reasonably request.

6.8 Defaults under Deferred Servicing Agreements. Seller covenants and agrees to
use its reasonable best efforts to cure any breach, default or notice of default
with respect to its obligations under any Deferred Servicing Agreement within
the timeframe for cure set forth in such Deferred Servicing Agreement.

-19-



 



 
 



6.9 Continuity of Business. (a) Seller will maintain a disaster recovery plan in
support of the services it performs pursuant to this Sale Supplement and each
Deferred Servicing Agreement. Seller’s disaster recovery plan shall include, at
a minimum, procedures for back-up/restoration of operating and loan
administration computer systems; procedures and third-party agreements for
replacement equipment (e.g. computer equipment), and procedures and third-party
agreements for off-site production facilities. Seller will provide Purchaser
information regarding its disaster recovery plan upon Purchaser’s reasonable
request. Seller agrees to annually test its disaster recovery plan to ensure
compliance with this Section 6.9. If such test results identify a material
failure, Seller shall advise Purchaser of the steps Seller will be taking to
remedy such failure and shall notify Purchaser when Seller has remedied such
failure and retested. Seller will notify Purchaser anytime Seller’s disaster
recovery plan is activated. In the event of an activation of the disaster
recovery plan, Seller shall use best efforts to provide redundancy capabilities
for a majority of the critical systems within 48 hours in at least one of
Seller’s other servicing facilities unaffected by the disaster to ensure
servicing of the Mortgage Loans will be re-established within such 48 hours.

6.10 Optional Termination or Clean Up Calls. Seller may exercise its rights
under any optional termination or clean up call provision pursuant to a Deferred
Servicing Agreement prior to the related Servicing Transfer Date; provided that
simultaneously or prior to such exercise, (i) Seller or its designee agrees to
purchase, and purchases, the Mortgage Loans that are subject to such Deferred
Servicing Agreement at a purchase price that is at least equal to the applicable
purchase price pursuant to such Deferred Servicing Agreement, (ii) all
unreimbursed Servicer Advances and other amounts owed to Purchaser with respect
to such Deferred Servicing Agreement under the Sale Supplement or otherwise are
paid to Purchaser, (iii) Seller shall have paid to Purchaser a redemption fee
with respect to such Deferred Servicing Agreement equal to the Book Value of the
Rights to MSRs related to such Deferred Servicing Agreement on Purchaser’s
financial statements as of the date of such optional termination or clean up
call and (iv) Seller shall provide at least ten (10) Business Days prior written
notice to Purchaser of such exercise.

6.11 Amendments to Deferred Servicing Agreements; Transfer of Servicing Rights.
Seller hereby covenants and agrees not to amend the Servicing Agreements without
Purchaser’s prior written consent. Seller shall not sell or otherwise
voluntarily transfer servicing under any of the Deferred Servicing Agreement
during the Consent Period except as expressly provided in this Sale Supplement
or take any other actions inconsistent with Purchaser’s right to acquire
ownership of Servicing Rights with respect to a Servicing Agreement upon receipt
of the required Third Party Consents.

6.12 Assumption of Servicing Duties; Transfer of Rights to MSRs and Servicing
Rights. Purchaser may from time to time designate any of Seller’s servicing
obligations under a Deferred Servicing Agreement and assume the performance of
such obligations so long as such assumption is permitted pursuant to such
Deferred Servicing Agreement and does not limit Seller’s right to receive the
Servicing Fees pursuant to such Deferred Servicing Agreement. Notwithstanding
anything in the Agreement or this Sale Supplement to the contrary, Purchaser may
transfer the Rights to MSRs to any third party and/or may direct Seller to
transfer the Servicing Rights to a third party that can obtain the required
Third Party Consents, subject to the right of the Seller to receive the Seller
Monthly Servicing Fee, the Performance Fee, the Ancillary Income and, if
applicable, the Prepayment Interest Excess owed to Seller with respect to such
Deferred Servicing Agreement pursuant to Article 7. For the avoidance of doubt,
Purchaser shall be entitled to receive all proceeds of such transfer.

-20-



 
 
 




6.13 Termination Event. In the case that any Termination Event occurs with
respect to any Servicing Agreement during the Consent Period, Seller shall, upon
Purchaser’s written direction to such effect, use commercially reasonable
efforts to transfer the Servicing Rights relating to any affected Servicing
Agreement to a third party servicer identified by Purchaser with respect to
which all required Third Party Consents with respect to such Servicing Agreement
can be obtained. Purchaser shall be entitled to receive all proceeds of such
transfer.

6.14 Servicing Transfer. Seller and Purchaser shall, prior to the Servicing
Transfer Date with respect to each Servicing Agreement, work in good faith to
determine and agree upon applicable servicing transfer procedures with respect
to such Servicing Agreement.

6.15 Incorporation of Provisions from Subservicing Agreement. The provisions of
each of Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 (excluding the first sentence
thereof), 5.17 and 5.18, and Exhibit A of the Subservicing Agreement are hereby
incorporated into this Sale Supplement by reference, mutatis mutandis, as if its
provisions were fully set forth herein; provided that any reference therein to
the defined terms “Ocwen,” “Servicer,” “Mortgage Loan,” “Subject Servicing
Agreement” and “Agreement,” shall be deemed for purposes of this Sale Supplement
to be references to the terms “Seller,” “Purchaser,” “Deferred Mortgage Loan,”
“Deferred Servicing Agreement” and “Sale Supplement,” respectively and any
reference therein to the phrase “during the term of this Agreement” shall be
deemed for purposes of this Sale Supplement to be references to the phrase
“until the last Servicing Transfer Date.”

ARTICLE 7

Seller Servicing fees; costs and expenses

7.1 Seller Monthly Servicing Fee. As consideration for Seller servicing the
Mortgage Loans pursuant to the Deferred Servicing Agreements during the
applicable Consent Period but prior to the earlier of the date on which the
Servicing Rights are transferred from Seller with respect to a Deferred
Servicing Agreement or Servicing Fee Reset Date, Purchaser shall pay to Seller a
monthly base servicing fee for each calendar month during such period during
which Seller is servicing Mortgage Loans with respect to Deferred Servicing
Agreements pursuant to this Sale Supplement equal to 12% of the aggregate
Servicing Fees actually received by Purchaser under this Sale Supplement during
such calendar month with respect the Deferred Servicing Agreements (the “Seller
Monthly Servicing Fee”).

7.2 Performance Fee. In addition to the Seller Monthly Servicing Fee, Purchaser
shall pay to Seller for each calendar month during which Purchaser is servicing
Mortgage Loans with respect to Deferred Servicing Agreements pursuant to this
Sale Supplement a performance fee (“Performance Fee”) equal to the greater of
(a) zero and (b) (x) the excess, if any, of the aggregate of all Servicing Fees
actually received by Purchaser with respect to the Deferred Servicing Agreements
and pursuant to the Transferred Servicing Agreements (whether directly pursuant
to such Transferred Servicing Agreements or pursuant to this Sale Supplement)
during such calendar month over the sum of (i) the Monthly Servicing Fee for
such calendar month and (ii) the Retained Servicing Fee for such calendar month
multiplied by (y) a fraction, (i) the numerator of which is the average unpaid
principal balance of all Mortgage Loans subject to the Deferred Servicing
Agreements during such calendar month and (ii) the denominator of which is equal
to the sum of the average unpaid principal balance of all Mortgage Loans subject
to the Deferred Servicing Agreements during such calendar month and the average
unpaid principal balance of all Mortgage Loans subject to the Transferred
Servicing Agreements during such calendar month, or such other allocation
percentage which is agreed by Seller and Purchaser (the “Allocation
Percentage”).

-21-



 
 
 




The Performance Fee, if any, for any calendar month will be reduced by an amount
equal to (y) 6.50% per annum (i.e., 0.5417% per month) of the Excess Servicing
Advances, if any, for such month multiplied by the Allocation Percentage. If the
Closing Date does not occur on the first day of a calendar month, the
Performance Fee for the period from the Closing Date to the last of the calendar
month in which the Closing Date occurs shall be calculated in a pro rata manner
based on the number of days in such period. Notwithstanding any provision in
this Sale Supplement to the contrary, in the event Purchaser has failed to pay
Seller any Seller Monthly Servicing Fee or Performance Fees that are past due
after ten (10) Business Days of Purchaser receiving notice of such failure,
Seller shall not be required to continue to act as subservicer until such time
as Purchaser has fully paid such past due Seller Monthly Servicing Fee or
Performance Fee; provided that Purchaser shall not have notified Seller that it
disputes the occurrence or amount of such past due Seller Monthly Servicing Fee
or Performance Fee.



7.3 Costs and Expenses. Except as otherwise expressly provided in the Agreement
or this Sale Supplement, each party hereto shall be responsible for its own
costs and expenses incurred in connection with the negotiation and execution of
the Agreement, this Sale Supplement and all documents relating thereto. Seller
shall be required to pay all expenses incurred by it in connection with its
obligations hereunder to the extent such expenses do not constitute Servicer
Advances and shall not be entitled to reimbursement therefor except as
specifically provided for herein or in the applicable Deferred Servicing
Agreement. Seller shall reimburse Purchaser for any reasonable out-of-pocket
costs, including legal fees, incurred by Purchaser in connection with obtaining
any required Third Party Consents; provided, however, that Purchaser shall not
incur such costs without the prior written approval of Seller. Purchaser shall
pay the conversion fee payable in connection with the amendment and restatement
of the Servicer Advance Financing Agreements.

7.4 Ancillary Income. Seller shall be entitled to retain as additional
compensation any Ancillary Income and any Prepayment Interest Excess received by
Seller with respect to the Deferred Mortgage Loans, to the extent such Ancillary
Income or Prepayment Interest Excess is permitted to be retained by Seller
pursuant to the related Deferred Servicing Agreement.

7.5 Calculation and Payment. No later than the second Business Day following the
receipt by Purchaser of the Monthly Servicing Oversight Report for a calendar
month, Purchaser will remit to Seller in immediately available funds the Seller
Monthly Servicing Fee and Performance Fees payable by Purchaser to Seller for
the related calendar month, along with a report showing in reasonable detail the
calculation of such Seller Monthly Servicing Fees and Performance Fees.

7.6 No Offset. Neither party shall have any right to offset against any amount
payable hereunder or other agreement to the other party, or otherwise reduce any
amount payable hereunder as a result of, any amount owing by the other party or
any of its Affiliates to such party or any of its Affiliates.

-22-



 



 
 





7.7 Servicing Fee Reset Date. The servicing fees payable to Seller after the
Servicing Fee Reset Date shall be subject to negotiation between Seller and
Purchaser. If Seller and Purchaser are unable to agree to such servicing fee
prior to the Servicing Fee Reset Date, Seller shall, upon Purchaser’s written
direction to such effect, transfer the Servicing Rights relating to all of the
Deferred Servicing Agreements to a third party servicer identified by Purchaser
with respect to which all required Third Party Consents with respect to the
Deferred Servicing Agreements can be obtained. Purchaser shall be entitled to
receive all proceeds related to such transfer.

ARTICLE 8

Indemnification

8.1 Seller Indemnification of Purchaser. Seller agrees to indemnify and hold
harmless Purchaser and each officer, director, agent, employee or Affiliate of
Purchaser (each, a “Seller Indemnified Party”) from and against any and all
claims, losses, damages, liabilities, judgments, penalties, fines, forfeitures,
legal fees and expenses, and any and all related costs and/or expenses of
litigation, administrative and/or regulatory agency proceedings, and any other
costs, fees and expenses (each, a “Liability”) suffered or incurred by Purchaser
or any such other Person (whether or not resulting from a third party claim)
arising directly or indirectly out of or resulting from (a) any event relating
to Transferred Assets occurring prior to the related Servicing Transfer Date,
(b) a breach of any of Seller’s representations and warranties contained in the
Agreement, this Sale Supplement or any other Related Agreement or Seller’s
failure to observe and perform any of Seller’s duties, obligations, covenants or
agreements contained in the Agreement, this Sale Supplement or any other Related
Agreement, (c) acts or omissions of Seller, any other servicer of any Mortgage
Loans, or any subservicer, contractor or agent engaged by Seller or any other
servicer, in each case prior to the related Servicing Transfer Date, relating to
the Transferred Assets, including any failure by Seller, any other servicer or
any subservicer, contractor or agent engaged by Seller or any other servicer
prior to the related Servicing Transfer Date to comply with the Applicable
Requirements, (d) the Excluded Liabilities or (e) any acts or omissions by
Seller or its employees or agents in performance of its duties or obligations
pursuant to this Sale Supplement.

8.2 Purchaser Indemnification of Seller. Purchaser agrees to indemnify and hold
harmless Seller and each officer, director, agent, employee or Affiliate of
Seller (each, a “Purchaser Indemnified Party”) from and against any and all
Liability suffered or incurred by Seller or any such other Person arising out of
or resulting from (a) a breach of any of Purchaser’s representations and
warranties or covenants contained in the Agreement, the Sale Supplement or any
other Related Agreement or (b) acts or omissions of Purchaser or any
subservicer, contractor or agent (other than Seller or any of Seller’s
Affiliates) engaged by Purchaser, in each case after the related Servicing
Transfer Date, relating to the Transferred Assets.

-23-



 



 
 



8.3 Indemnification Procedures.

(a) As promptly as is reasonably practicable after becoming aware of a claim for
indemnification under the Agreement or this Sale Supplement not involving a
Third-Party Claim, but in any event no later than fifteen (15) Business Days
after first becoming aware of such claim, the Indemnified Person shall give
notice to the Indemnifying Person of such claim, which notice shall specify the
facts alleged to constitute the basis for such claim and the amount that the
Indemnified Person seeks hereunder from the Indemnifying Person; provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby.

(b) The Indemnified Person shall give notice as promptly as is reasonably
practicable, but in any event no later than ten (10) Business Days after
receiving notice thereof, to the Indemnifying Person of the assertion of any
claim, or the commencement of any action, suit, claim or proceeding, by any
unaffiliated third Person (a “Third-Party Claim”) in respect of which indemnity
may be sought under the Agreement or this Sale Supplement (which notice shall
specify in reasonable detail the nature and amount of such claim); provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby. The Indemnifying Person may, at its own expense, (i)
participate in the defense of any such Third-Party Claim, and (ii) upon notice
to the Indemnified Person, at any time during the course of any such Third-Party
Claim, assume the defense thereof with counsel of its own choice and, in the
event of such assumption, shall have the exclusive right, subject to clause (i)
in the proviso in Section 8.3(c), to settle or compromise such Third-Party
Claim. If the Indemnifying Person assumes such defense, the Indemnified Person
shall have the right (but not the duty) to participate in the defense thereof
and to employ counsel, at its own expense, separate from the counsel employed by
the Indemnifying Person. Whether or not the Indemnifying Person chooses to
defend or prosecute any such Third-Party Claim, all of the parties hereto shall
cooperate in the defense or prosecution thereof.

(c) Any settlement or compromise made or caused to be made by the Indemnified
Person (unless the Indemnifying Person has the exclusive right to settle or
compromise under clause (ii) of Section 8.3(b) or the Indemnifying Person, as
the case may be), of any such Third-Party Claim shall also be binding upon the
Indemnifying Person or the Indemnified Person, as the case may be, in the same
manner as if a final judgment had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise; provided, however,
that (i) no obligation, restriction, loss or admission of guilt or wrongdoing
shall be imposed on the Indemnified Person as a result of such settlement or
compromise without its prior written consent and (ii) the Indemnified Person
will not compromise or settle any Third Party Claim without the prior written
consent of the Indemnifying Person.

(d) Except as specifically provided for in the Agreement or this Sale
Supplement, no claim may be made by an Indemnified Person for any special,
indirect, punitive or consequential damages (“Special Damages”) in respect of
any breach or wrongful conduct (whether the claim therefor is based on contract,
tort or duty imposed by law) in connection with, arising out of, or in any way
related to the transactions contemplated, or relationship established, by this
Agreement or any Sale Supplement, or any act, omission or event occurring in
connection herewith or therewith, and to the fullest extent permitted by law,
each of Seller and Purchaser hereby waives, releases and agrees not to sue upon
any such claim for Special Damages, whether or not accrued or whether or not
known or suspected to exist in its favor.

-24-



 
 
 






8.4 Tax Treatment. (a) Seller and Purchaser agree that all payments made by any
of them to or for the benefit of the other under this Article 8, under other
indemnity provisions of the Agreement or this Sale Supplement and for any
misrepresentations or breaches of warranties or covenants, shall be treated as
adjustments to the Purchaser Price for tax purposes and that such treatment
shall govern for purposes hereof except to the extent that the Applicable Laws
of a particular jurisdiction provide otherwise.

(b) Seller, Purchaser and each of their respective Affiliates agree that
entering into this Sale Supplement shall be treated for all tax purposes as a
sale of the Servicing Rights Assets and the Purchaser shall be treated as the
beneficial owner of the Servicing Rights Assets for tax purposes as a result of
entering into this Sale Supplement. The parties covenant and agree to take no
position for Tax purposes contrary to the foregoing tax treatment, and to
prevent any Affiliate from taking such a contrary position.

(c) All payments made pursuant to this Agreement shall be made free and clear
and without deductions of any kind for taxes.

8.5 Survival. The parties’ obligations under this Article 8 shall survive any
termination of the Agreement and/or this Sale Supplement.

8.6 Additional Indemnification. (a) Without limiting Seller’s obligations under
Article 8 of this Sale Supplement, it is agreed by the parties that if Seller is
terminated as servicer under any Deferred Servicing Agreement as a result of any
action described in clauses (a) through (e) of Section 8.1 above, Seller shall
also pay to Purchaser, as reasonable and just compensation for such termination,
an amount equal to the product of (i) the Purchase Price for such Deferred
Servicing Agreement and (ii) the Amortization Percentage for the calendar month
in which Seller received notice of such termination, and Purchaser shall accept
such sum as liquidated damages, and not as penalty, in the event of such a
termination.

8.7 Specific Performance. Notwithstanding any other provision of the Agreement
or this Sale Supplement, (i) it is understood and agreed that the remedy of
indemnity payments pursuant to this Article 8 and other remedies at law would be
inadequate in the case of any actual or threatened breach of the Agreement or
this Sale Supplement by Seller and (ii) Purchaser shall be entitled, without
limiting its other remedies and without the necessity of proving actual damages
or posting any bond, to equitable relief, including the remedy of specific
performance or injunction, with respect to any breach or threatened breach of
such covenants. Such relief shall be in addition to, and not in lieu of, all
other remedies available at law or in equity to such party under the Agreement
and this Sale Supplement.

-25-



 
 
 




ARTICLE 9

Grant of Security Interest

9.1 Granting Clause. To secure its performance of its obligations under the
Agreement and this Sale Supplement, Seller hereby grants to Purchaser a security
interest in all of its right, title and interest in an to the following, whether
now owned or hereafter acquired, and all monies “securities,” “instruments,”
“accounts,” “general intangibles,” “payment intangibles,” “payment intangibles,”
“goods,” “letter of credit rights,” “chattel paper,” “financial assets,”
“investment property,” (each as defined in the applicable UCC) and other
property consisting of, arising from or relating to any of the following:

(a) the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to the Deferred Servicing Agreements, in each case together
with all related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing;

(b) the Rights to MSRs with respect to each Servicing Agreement;

(c) all Servicing Fees, Ancillary Income and Prepayment Interest Excess received
under the Deferred Servicing Agreements and subject to Section 6.10 of this Sale
Supplement any rights to exercise any optional termination or clean-up call
provisions under the Deferred Servicing Agreements;

(d) all income from amounts on deposit in Custodial Accounts and Related Escrow
Accounts related to the Deferred Servicing Agreements;

(e) all files and records in Seller’s possession or control, including the
related Database, relating to the assets specified in clauses (a) through (d);

(f) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to any of the foregoing and/or the Assumed Liabilities; and

(g) any proceeds of any of the foregoing (collectively, the “Collateral”).

This Sale Supplement shall constitute a security agreement under applicable law.
Seller agrees that from time to time it shall promptly execute and deliver all
additional instruments and documents and take all additional action that
Purchaser may reasonably request in order to perfect the interests of Purchaser
in, to and under, or to protect, the Collateral or to enable Purchaser to
exercise or enforce any of its rights or remedies hereunder. To the fullest
extent permitted by applicable law, Seller hereby authorizes Purchaser to file
financing statements and amendments thereto in connection with the grant of a
security interest pursuant to this Section 9.1. Seller covenants and agrees to
take all necessary action to prevent the creation or imposition of any Lien upon
any of the Collateral, and to maintain the Collateral free and clear of all
Liens, other than the Lien securing the obligations of Seller arising under this
Sale Supplement.

-26-



 



 
 





ARTICLE 10

Miscellaneous Provisions

10.1 Further Assurances. Without limiting Section 5.7 of the Agreement, each
party hereto shall execute and deliver in a reasonable timeframe such reasonable
and appropriate additional documents, instruments or agreements and take such
reasonable actions as may be necessary or appropriate to effectuate the purposes
of this Sale Supplement at the request of the other party. Without limiting the
foregoing, the Seller agrees that it will promptly at Purchaser’s request
execute and deliver an one or more assignment and assumption agreements, in form
mutually agreed to by the parties, one or more equity interest assignments, in
form mutually agreed to by the parties, or such other documents, instruments or
agreements as Purchaser may reasonably request to evidence the transfers of
Rights to MSRs pursuant to Section 2.1, Servicing Rights pursuant to Section 2.2
and Transferred Receivables Assets pursuant to Section 3.1.

10.2 Compliance with Applicable Laws; Licenses. Seller will comply with all
Applicable Laws in connection with the performance of its obligations under the
Agreement and this Sale Supplement. Seller shall maintain all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of Seller to perform its obligations under the
Agreement and this Sale Supplement.

10.3 Merger, Consolidation, Etc.. Seller will keep in full effect its existence,
rights and franchises as a limited liability company, and will obtain and
preserve its qualification to do business as a foreign organization in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of the Agreement, this Sale Supplement, each
Deferred Servicing Agreement or any of the Deferred Mortgage Loans, or to
perform its duties under the Agreement or this Sale Supplement. Seller may be
merged or consolidated with or into any Person, or transfer all or substantially
all of its assets to any Person, in which case any Person resulting from any
merger or consolidation to which Seller shall be a party or acquiring all or
substantially all of the assets of Seller, or any Person succeeding to the
business of Seller shall be the successor of Seller hereunder and under the
Agreement, without the execution or filing of any paper or any further act on
the part of any of the parties hereto; provided, however, that the successor or
surviving Person shall be an institution whose deposits are insured by FDIC or a
company whose business includes the servicing of mortgage loans and shall have a
tangible net worth not less than $25,000,000.

10.4 Annual Officer’s Certificate. Not later than May 15th of each calendar year
commencing in 2013, Seller shall deliver to Purchaser an Officer’s Certificate
stating, as to each signatory thereof, that (i) a review of the activities of
Seller during the preceding year and of performance under the Agreement and this
Sale Supplement has been made under such officers’ supervision and (ii) to the
best of such officer’s knowledge, based on such review, Seller has fulfilled all
of its obligations under the Agreement and this Sale Supplement in all material
respects throughout such year, or, if there has been a default in the
fulfillment of any such obligation in any material respect, specifying each such
default known to such officer and the nature and status thereof.

-27-



 
 
 


 

10.5 Accounting Treatment. Notwithstanding Section 8.14 of the Agreement, the
parties acknowledge that until such time as the Third Party Consents with
respect to a Servicing Agreement are obtained, the parties shall treat the
transaction hereunder with respect to such Servicing Agreement as a financing
for accounting purposes.

10.6 Incorporation. The provisions of Article 8 of the Agreement are hereby
incorporated into this Sale Supplement by reference, mutatis mutandis, as if its
provisions were fully set forth herein.

10.7 Third Party Beneficiaries. Seller and Purchaser each acknowledges and
agrees that the indenture trustee, on behalf of the holders of related notes,
with respect to any Servicing Advance Financing Agreements pursuant to which
Purchaser has transferred Servicer Advances made pursuant to a Deferred
Servicing Agreement is an express third party beneficiary of this Sale
Supplement and the Agreement solely with respect to the Deferred Servicing
Agreements related to such Servicing Advance Financing Agreement.

[Signature Page Follows]

-28-



 



 
 



IN WITNESS WHEREOF, the parties hereto have caused this Sale Supplement to be
executed and delivered by its respective officer thereunto duly authorized as of
the date above written.



     OCWEN LOAN SERVICING, LLC                  By:   /s/ John Britti        
 Name: John Britti          Title: Authorized Signatory                 HLSS
HOLDINGS, LLC                   By:  Home Loan Servicing Solutions, Ltd., its
sole member                            By:  /s/ James Lauter          Name:
James Lauter          Title: CFO  



 



 
 



EXHIBIT A

Form of Monthly Remittance Report



Ocwen Loan Servicing, LLC   xxx Deal Name     Remittance Summary   [Month]
[Year]       Particulars   Amount ($) Scheduled Principal Payments   0.00
Curtailments   0.00 Interest on curtailment   0.00 Pool to Security   0.00
Payoff Principal   0.00 Neg Amt Prin   0.00 Deferred Principal Paid   0.00      
Total Principal remitted   0.00       Gross Scheduled Interest   0.00 Less:
Service fee amount   0.00 Less: LPMI Premium   0.00 Add: INT on STA
Reinstatement   0.00 Add: INT on STA Paid-in-full   0.00 Less: STA PI Recoveries
  0.00       Total Interest remitted   0.00       Less: Realized Loss   0.00
Less: Trailing expenses   0.00 Add: Trailing income   0.00 +/- Collection on
released loans   0.00 Interest on curtailment   0.00 Add: Prepayment penalty  
0.00 +/- Prior period PPP   0.00 Add: Collection on STA loans   0.00 Add: Non
recoverable Credits   0.00 Less: Non recoverable advances   0.00 Less: Non Loan
level expense   0.00 Less: Jr Lien Blanket Policy Fee   0.00 Less: Pre-approved
legal expense   0.00 +/- -Reconciliation adjustments   0.00 + / - Arrearage
remittance     Add: Principal Arrearage   0.00 Add: Interest Arrearage   0.00 +
/ - : Modification Forgiveness of Debt     Principal Forgiveness   0.00 Interest
Forgiveness   0.00 Expense Forgiveness   0.00 Scheduling Difference   0.00
Deffered Principal Loss   0.00 SAM waived balance loss   0.00 Investor
Incentives   0.00 Less: Compensating Interest adjustment   0.00       Total
Remittance   0.00       Beg Sch Balance   0.00 Ending Principal Balance   0.00
Beg Actual Balance   0.00 Ending Actual Principal Balance   0.00 Beg Deferred
Principal Balance   0.00 Ending Deferred Principal Balance   0.00 Beg Loan count
  0.00 Payoffs   0.00 End Loan count   0.00 Principal Roll Test   0.00 Loan
Count Test   0.00       Non Supporting Compensating Interest   0.00 Wire of sub
- Investor   0.00       Grand Total for PI Wire   0.00

 

 
 
 


 



SCHEDULE I

SERVICING AGREEMENTS



  Short Form Deal Name  

 

Servicing Agreement

  Monthly Reporting
Date 1. DB ACE 2006-ASAP4   Pooling and Servicing Agreement, dated as of July 1,
2006, among ACE Securities Corp., as Depositor, Ocwen Loan Servicing, LLC, as
Servicer, Wells Fargo Bank, National Association, as Master Servicer and
Securities Administrator and HSBC Bank USA, National Association, as Trustee.  
2573 2.  MABS 2006-AM3   Pooling and Servicing Agreement, dated as of October 1,
2006, among Mortgage Securitization Transactions, Inc., as Depositor, Ocwen Loan
Servicing, LLC, as Servicer, Wells Fargo Bank, National Association, as Master
Servicer and Trust Administrator, and U.S. Bank National Association, as
Trustee.   2585 3.         ACE 2007-D1   Pooling and Servicing Agreement, dated
as of November 1, 2007, among DB Structured Products, Inc., as Seller, ACE
Securities Corp., as Depositor, Ocwen Loan Servicing, LLC, as Servicer, Clayton
Fixed Income Services Inc., as credit risk manager, HSBC Bank USA, National
Association, as Trustee, and Wells Fargo Bank, N.A., as Master Servicer and as
Securities Administrator.   2657 4.         Soundview 2008-1   Pooling and
Servicing Agreement, dated as of December 1, 2007, among Financial Asset
Securities Corp., as depositor, Ocwen Loan Servicing, LLC, as servicer, Wells
Fargo Bank, N.A., as master servicer, trust administrator and custodian, and
Deutsche Bank National Trust Company, as trustee.   2661 5.         Morgan
Stanley IXIS 2006-2   Pooling and Servicing Agreement, dated as of November 1,
2006, among Morgan Stanley ABS Capital I Inc., as depositor, Saxon Mortgage
Services, Inc., as a servicer, Countrywide Home Loans Servicing LP, as a
servicer, First NLC Financial Services, LLC, as the responsible party, IXIS Real
Estate Capital Inc. and Deutsche Bank National Trust Company, as trustee.   2749

 

 
 
 




 

6.         IXIS Real Estate Cap Trust 2007-HE1   Pooling and Servicing
Agreement, dated as of January 1, 2007, among Morgan Stanley ABS Capital I Inc.,
as depositor, Wells Fargo Bank, National Association, as master servicer and
securities administrator, Saxon Mortgage Services, Inc., as servicer, IXIS Real
Estate Capital Inc., as unaffiliated seller, and Deutsche Bank National Trust
Company, as trustee and custodian.   2753 7.         Merrill Lynch Mtg Inv Tr
2006-RM3   Pooling and Servicing Agreement, dated as of June 1, 2006, among
Merrill Lynch Mortgage Investors, Inc., as depositor, Saxon Mortgage Services,
Inc., as servicer, and LaSalle Bank National Association, as trustee.   2754
8.         Morgan Stanley ABS Cap 2006-HE8   Pooling and Servicing Agreement,
dated as of November 1, 2006, among Morgan Stanley ABS Capital I Inc., as
depositor, Wells Fargo Bank, National Association, as master servicer,
securities administrator and a custodian, Saxon Mortgage Services, Inc., as a
servicer, Countrywide Home Loans Servicing LP, as a servicer, New Century
Mortgage Corporation, as a servicer, NC Capital Corporation, as a responsible
party, WMC Mortgage Corp., as a responsible party, Decision One Mortgage
Company, LLC, as a responsible party, Deutsche Bank National Trust Company, as
trustee and LaSalle Bank National Association and, together with Wells Fargo
Bank, National Association, as custodians.   2755 9.         Morgan Stanley ABS
Cap 2007-HE2   Pooling and Servicing Agreement, dated as of February 1, 2007,
among Morgan Stanley ABS Capital I Inc., as depositor, Saxon Mortgage Services,
Inc., as a servicer, Countrywide Home Loans Servicing LP, as a servicer, Wells
Fargo Bank, National Association, as a servicer and a custodian, New Century
Mortgage Corporation, as a servicer, NC Capital Corporation, as a responsible
party, WMC Mortgage Corp., as a responsible party, Decision One Mortgage
Company, LLC, as a responsible party, Deutsche Bank National Trust Company, as
trustee and LaSalle Bank National Association, as a custodian.   2756
10.         Morgan Stanley ABS Cap 2007-HE3   Pooling and Servicing Agreement,
dated as of February 1, 2007, among Morgan Stanley ABS Capital I Inc., as
depositor, Saxon Mortgage Services, Inc., as a servicer, Countrywide Home Loans
Servicing LP, as a servicer, NC Capital Corporation, as responsible party,
Deutsche Bank National Trust Company, as trustee, and Wells Fargo Bank, National
Association, as custodian.   2757

 



 



 
 

 

11.         Morgan Stanley ABS Cap 2007-NC1   Pooling and Servicing Agreement,
dated as of January 1, 2007, among Morgan Stanley ABS Capital I Inc., as
depositor, Countrywide Home Loans Servicing LP, as a servicer, Saxon Mortgage
Services, Inc., as a servicer, NC Capital Corporation, as a responsible party,
and Deutsche Bank National Trust Company, as trustee.   2758 12.         IXIS RE
Capital Trust 2006-HE2   Pooling and Servicing Agreement, dated as of May 1,
2006, by and among Morgan Stanley ABS Capital I Inc., as Depositor, JPMorgan
Chase Bank, National Association, as Master Servicer, Backup Servicer and
Securities Administrator, Saxon Mortgage Services, Inc., as Servicer, Master
Financial, Inc., as Servicer, IXIS Real Estate Capital Inc., as Unaffiliated
Seller, and Deutsche Bank National Trust Company, as Trustee and Custodian.  
2751 13.         IXIS Real Estate Cap Trust 2006-HE3   Pooling and Servicing
Agreement, dated as of September 1, 2006, by and among Morgan Stanley ABS
Capital I Inc., as Depositor, Wells Fargo Bank, National Association, as Master
Servicer, Backup Servicer and Securities Administrator, Saxon Mortgage Services,
Inc., as Servicer, Master Financial, Inc., as Servicer, IXIS Real Estate Capital
Inc., an Unaffiliated Seller, and Deutsche Bank National Trust Company, as
Trustee and Custodian.   2752 14.         Morgan Stanley ABS Cap 2007-NC2  
Pooling and Servicing Agreement, dated as of April 1, 2007, by and among Morgan
Stanley ABS Capital I Inc., as Depositor, Wells Fargo Bank, National
Association, as Master Servicer and Securities Administrator, Saxon Mortgage
Services, Inc., as Servicer, Countrywide Home Loans Servicing LP, as Servicer,
and Deutsche Bank National Trust Company, as Trustee.   2759



 
 
 





Schedule II

 

Underlying Documents

 

None

 

 

 



 



 
 



SCHEDULE III

RETAINED SERVICING FEE PERCENTAGE



   From Month1   To Month   Retained Fee       1   3   31.5 bps       4   6  
30.5 bps       7   12   29.5 bps       13   18   28.5 bps       19   24   27.5
bps       25   30   27.5 bps       31   36   27.5 bps       37   42   27.0 bps  
    43   48   27.0 bps       49   54   27.0 bps       55   60   27.0 bps      
61   66   27.0 bps       67   72   27.0 bps                     1 Starting with
May, 2012.

 



 
 
 




SCHEDULE IV

TARGET RATIO SCHEDULE



Month1 Target Advance Ratio     1 3.07% 2 2.99% 3 2.92% 4 2.85% 5 2.77% 6 2.71%
7 2.64% 8 2.57% 9 2.51% 10 2.45% 11 2.38% 12 2.32% 13 2.27% 14 2.21% 15 2.15% 16
2.10% 17 2.05% 18 2.00% 19 2.00% 20 2.00% 21 2.00% 22 2.00% 23 2.00% 24 2.00% 25
2.00%      26 2.00% 27 2.00% 28 2.00% 29 2.00% 30 2.00% 31 2.00% 32 2.00% 33
2.00% 34 2.00% 35 2.00% 36 2.00% 37 2.00%        



 

 



1 Starting with May, 2012.

 



 
 
 


 



Month1   Target Advance Ratio       38   2.00% 39   2.00% 40   2.00% 41   2.00%
42   2.00% 43   2.00% 44   2.00% 45   2.00% 46   2.00% 47   2.00% 48   2.00% 49
  2.00% 50   2.00% 51   2.00% 52   2.00% 53   2.00% 54   2.00% 55   2.00% 56  
2.00% 57   2.00% 58   2.00% 59   2.00% 60   2.00% 61   2.00% 62   2.00% 63  
2.00% 64   2.00% 65   2.00% 66   2.00% 67   2.00% 68   2.00% 69   2.00% 70  
2.00% 71   2.00% 72   2.00%

 



 
 
 


 

SCHEDULE V

VALUATION PERCENTAGE



Investor Number   Purchase Price (bps)       2573   28.83 2585   23.35 2657  
43.56 2661   46.63 2749   39.94 2751   37.81 2752   38.24 2753   35.29 2754  
27.54 2755   43.04 2756   40.59 2757   42.56 2758   38.48 2759   35.56

 

 
 
 






SCHEDULE VI

AMORTIZATION PERCENTAGE

 



Month2   Amortization
Percentage 1   100.00% 2   98.50% 3   97.00% 4   95.60% 5   94.20% 6   92.80% 7
  91.40% 8   90.00% 9   88.70% 10   87.40% 11   86.00% 12   84.80% 13   83.50%
14   82.30% 15   81.00% 16   79.80% 17   78.60% 18   77.50% 19   76.30% 20  
75.20% 21   74.00% 22   72.90% 23   71.80% 24   70.80% 25   69.70% 26   68.70%
27   67.70% 28   66.60% 29   65.70% 30   64.70% 31   63.70% 32   62.80% 33  
61.80% 34   60.90% 35   60.00%

 



 

  2 Starting with May, 2012.

 



 



 
 

 

 

36 59.10% 37 58.20% 38 57.30% 39 56.50% 40 55.70% 41 54.80% 42 54.00% 43 53.20%
44 52.40% 45 51.60% 46 50.90% 47 50.10% 48 49.30% 49 48.60% 50 47.90% 51 47.20%
52 46.50% 53 45.80% 54 45.10% 55 44.40% 56 43.80% 57 43.10% 58 42.50% 59 41.80%
60 41.20% 61 40.60% 62 40.00% 63 39.40% 64 38.80% 65 38.20% 66 37.70% 67 37.10%
68 36.50% 69 36.00% 70 35.50% 71 34.90% 72 34.40%





--------------------------------------------------------------------------------

